DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (EP 2682202 A2, hereinafter Johansson) in view of applicant’s admitted prior art (hereinafter AAPA).
Re Claim 1. Johansson teaches a roll mantle (Fig. 7 & 8, item 28) or roll body configured to be mounted on a shaft (item 24) of a roll line of a continuous casting apparatus, the roll mantle or roll body comprising a roll mantel or roll body (Fig. 7 & 8, item 28) having an axial through 

Johansson fails to specifically teach that the roll mantel is cast metal and the at least one internal channel is cast.

AAPA teaches that roll mantel is metal (para. 5) for corrosion resistance and mechanical strength (para. 5).
In view of AAPA, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Johansson to employ metal for the roll mantel; since AAPA teaches the advantage of using it, which is for corrosion resistance and mechanical strength (para. 5).

Regarding “a cast metal roll mantel” and “at least one cast internal channel”: as claim is directed to a product, how the product is made does not affect the patentability of the claimed product.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Re Claim 2. The combination teaches wherein the shaft (Johansson, Fig. 7, item 24) is rotatable and includes a coolant line (item 30) and wherein the at least one internal channel is a coolant channel configured to be in fluid communication with said coolant line (Fig. 7).
  
Re Claim 3. The combination teaches wherein the roll mantle or roll body comprises a first end region (Johansson, Fig 7, a left end of item 28, see also Fig. 3), a second end region (Fig 7, a right end of item 28, see also Fig. 3) and a central region (Fig 7, a central region of item 28, see also Fig. 3) in between said first end region and said second end region, wherein said at least one internal channel has at least one inlet (item 36) located in said central region of said roll mantle or roll body and/or at least one outlet (item 42) located in said central region of said roll mantle or roll body, and wherein said central region extends along at least 50% of the length of said roll mantle or roll body (Fig. 7, see also Fig. 3).  

Re Claim 8. The combination teaches wherein the at least one internal channel is configured to be usable for at least one of the following: to contain coolant (Johansson, Fig. 7).
  
Re Claim 9. The combination teaches wherein at least part of said at least one internal channel comprises at least one of the following features:32019P00064US a uniform cross-section (Johansson, Fig. 7).


Allowable Subject Matter
Claims 4, 19, and 20 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4: The prior art, taken alone or in combination, fails to teach that the at least one internal channel has a non-uniform cross section along the length; in combination with other elements as set forth in claim 4.

Claim 5: The prior art, taken alone or in combination, fails to teach that at least part of said inside surface comprises a pattern, and/or at least one feature.

The closest prior arts are Johansson and AAPA. Johansson in view of AAPA have been discussed above.
As applicant argued in pages 8 and 9 of remark filed on 8/31/21, Okimoto uses a closed container for cooling medium for the roller, while Johansson uses a circulating cooling medium channel for the roller. Therefore, one would not employ the projection of Okimoto in Johansson, as cooling medium would continuously move through the channel in Johansson.

Response to Arguments
Applicant's arguments filed 8/31/21 have been fully considered but they are not persuasive.
On pages 7 and 8, regarding claim 1, applicant argued that the structure implied by the phrases “cast metal” and “cast internal channel” must be considered.
general casting does not imply any specific structure, compared with specific casting process, such as directional casting which results in columnar grains or a single crystal. The current claim language does not recite a specific casting process which would impart a specific structure.

Applicant relied on In re Nordt Dev. Co., 881 F.3d 1371 (Fed. Cir. 2018) to further support that “cast” should be given patentable weight. 
The examiner disagrees with this because the facts are different between instant application and In re Nordt Dev. Co. While In re Nordt Dev. Co. used injection molded plastic, but rejected by the reference using fabric component, which would result in different structure, the instant application used cast metal, and rejected by the references using metal, which would result in similar structure. Therefore, one cannot apply In re Nordt Dev. Co. to the instant application.

Finally, applicant argued that the surface of a cast internal channel will generally appear different than the surface of an internal channel formed by machining.
The examiner disagrees with this because the current claim language does not specify any surface smoothness. In addition, the surface of an internal channel formed by machining can also be smooth as the surface formed by casting, after polishing or any other post processing.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

9/10/2021